DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the claims filed November 26, 2019, claims 1-9 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 (line 3), claim 6 (line 3), the recitations “a modified solution-polymerized styrene butadiene rubber” are considered indefinite. What does “modified” mean in the recitation “solution-polymerized styrene butadiene rubber”? How is “a modified solution-polymerized styrene butadiene rubber” different as compared to “modified styrene butadiene rubber” recited in applicant’s specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 2016/0340446 A1).

    PNG
    media_image1.png
    360
    677
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    398
    687
    media_image2.png
    Greyscale



Regarding the recitations “for vibrationproof rubber” of claims 1-9, applicants must recognize that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding the claimed invention, Takahashi et al. (page 13-14, Table 2-1; page 14, Table 2-2, 0210, 0211; page 15, 0233) disclose rubber compositions comprising closed to 100 parts of modified S-SBR based on 100 parts of solution polymerized styrene-butadiene rubber. Further, the disclosed S-SBR also comprising the styrene contents and vinyl contents meeting the requirement as claimed. 

    PNG
    media_image3.png
    728
    685
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    258
    722
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    697
    734
    media_image5.png
    Greyscale



The solution polymerized SBR1 comprises styrene content of 40 wt%, and vinyl content of 41 mol%.

    PNG
    media_image6.png
    110
    450
    media_image6.png
    Greyscale



The solution polymerized SBR2 comprises styrene content of 35 wt%, and vinyl content of 45 mol%.


    PNG
    media_image7.png
    50
    453
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    56
    454
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    124
    445
    media_image9.png
    Greyscale



Regarding the recitation “modified”, applicant’s specification (page 9, 0020, line 1-3) indicates that “modified S-SBR contains a function group containing a heteroatom”.

    PNG
    media_image10.png
    156
    700
    media_image10.png
    Greyscale



Since Takahashi et al. (page 5, 0089-0090) clearly indicates that the disclosed modified-SBR of Takahashi et al. comprise a heteroatom, the modified-SBR(s) of Takahashi et al. qualify as the modified-SBR being claimed.

    PNG
    media_image11.png
    96
    414
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    54
    413
    media_image12.png
    Greyscale




    PNG
    media_image13.png
    625
    415
    media_image13.png
    Greyscale



Regarding the recitation “modified solution-polymerized styrene butadiene rubber” of claims 2, 6, Takahashi et al. (page 13-14, Table 2-1; page 14, Table 2-2) clearly disclose the modified-SBR are “modified solution-polymerized styrene butadiene rubber”.

Regarding the “carbon black” feature of claim 4, the “silica” feature of claim 5, Takahashi et al. (page 13-14, Table 2-1; page 14, Table 2-2) clearly disclose modified SBR compositions comprising “carbon black” and “silica”.
Regarding the vibrationproof rubber obtained by vulcanizing and shaping the rubber composition for vibrationproof rubber of claim 1 or claim 5, Takahashi et al. (page 10, 0170; page 11, Table 1) clearly disclose that the modified SBR compositions of Takahashi et al. have been vulcanized, and shaped into test samples in order to be evaluated for viscoelastic properties which relates to vibrational damping. In view of the substantially identical components as claimed and disclosed in Takahashi et al., the examiner has a reasonable basis to believe that the claimed “vibrational rubber” and the vulcanized modified SBR rubbers disclosed in Takahashi et al. are substantially identical based on the language as claimed. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).

    PNG
    media_image14.png
    125
    457
    media_image14.png
    Greyscale




    PNG
    media_image15.png
    838
    573
    media_image15.png
    Greyscale




Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/           Primary Examiner, Art Unit 1762                                                                                                                                                                                             
William K. Cheung, Ph. D.
Primary Examiner
June 22, 2021